ORIGINAL                                                             03/31/2022


                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 07-0011


                                           PR 07-0011                   FILL.,
                                                                         MAR 3 1 2022
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

IN THE MAIlER OF CALLING A RETIRED                                   ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




       The judges of the Thirteenth Judicial District of the State of Montana have requested
the assistance of retired District Judge Wm. Nels Swandal to assume jurisdiction of
Yellowstone County Cause No. DV-56-2021-0001523-MT, Gene R. Jarussi v. State of
Montana.
       Judge Swandal has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103, MCA, has advised that
he is agreeable to assisting the Thirteenth Judicial District Court with the above-listed
matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Wm. Nels Swandal, retired District Judge, is hereby called to
active service in the District Court of the Thirteenth Judicial District of the State of
Montana,      to   assume    judicial   authority   of Yellowstone   County     Cause     No.
DV-56-2021-0001523-MT, Gene R. Jarussi v. State of Montana, and is hereby authorized
to proceed with any and all necessary hearings, opinions, and orders, including final
resolution of said matter.
       2. For all active service, Judge Swandal shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Thirteenth
Judicial District, with the request that this Order be sent to all counsel of record in the
above-listed matter.
      4. A copy of this Order shall also be furnished to all judges in the Thirteenth Judicial
District, the Honorable Wm. Nels Swandal, and to Cathy Pennie, Office of the Supreme
Court Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this           day of March, 2022.



                                                                Chief Justice




                                              2